            Case 1:19-cv-00408-TNM Document 26 Filed 05/16/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                             Civil Action No. 1:19-cv-00408 (TNM)
                               Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; PATRICK
M. SHANAHAN, in his official capacity as Acting
Secretary of Defense; LIEUTENANT GENERAL
TODD T. SEMONITE, in his official capacity as
Commander and Chief of Engineers, U.S. Army
Corps of Engineers; KEVIN McALEENAN, in his
official capacity as Acting Homeland Security
Secretary; DAVID BERNHARDT, in his official
capacity as Secretary of the Interior,

                               Defendants.

                            NOTICE OF FILING OF STATEMENT

       Defendants hereby submit a statement filed in two cases pending in the U.S. District Court

for the Northern District of California advancing claims similar to those advanced in this litigation.

Those cases are State of California, et al. v. Trump, et al., 19-cv-872-HSG (N.D. Cal.) and Sierra

Club, et al. v. Trump, et al., 19-cv-892-HSG (N.D. Cal.).

       On May 13, 2019, the Honorable Haywood S. Gilliam, Jr. issued an order directing the

government to submit a statement “providing the Court with updated information concerning the

status of funds proposed to be used for border barrier construction under the various disputed

statutes.” See Exhibit A. The government filed a statement in response on May 15, 2019. See

Exhibit B. Because certain of the sources of funding and statutory authorities addressed in the
         Case 1:19-cv-00408-TNM Document 26 Filed 05/16/19 Page 2 of 2



government’s statement are at issue in this litigation, the government hereby notifies the Court and

opposing counsel of this filing.

Dated: May 16, 2019
                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  JAMES M. BURNHAM
                                                  Deputy Assistant Attorney General

                                                  JOHN R. GRIFFITHS
                                                  Director, Federal Programs Branch

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director, Federal Programs Branch

                                                  /s/ Andrew I. Warden
                                                  ANDREW I. WARDEN (IN Bar No. 23840-49)
                                                  Senior Trial Counsel, Federal Programs Branch

                                                  /s/ Leslie Cooper Vigen
                                                  LESLIE COOPER VIGEN (D.C. Bar No.
                                                  1019782)
                                                  KATHRYN C. DAVIS
                                                  MICHAEL J. GIRARDI
                                                  RACHAEL L. WESTMORELAND
                                                  Trial Attorneys
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, N.W.
                                                  Washington, DC 20005
                                                  Tel: (202) 305-0727
                                                  Fax: (202) 616-8470
                                                  Email: Leslie.Vigen@usdoj.gov

                                                  Counsel for Defendants
                                         Case
                                         Case 1:19-cv-00408-TNM
                                              4:19-cv-00872-HSG Document
                                                                Document 26-1
                                                                         141 Filed
                                                                              Filed 05/13/19
                                                                                    05/16/19 Page
                                                                                             Page 11 of
                                                                                                     of 22




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, et al.,                         Case No.19-cv-00872-HSG
                                                           Plaintiffs,
                                   8
                                                                                              ORDER DIRECTING DEFENDANTS
                                                    v.                                        TO SUBMIT STATEMENT
                                   9

                                  10     DONALD J. TRUMP, et al.,
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13     SIERRA CLUB, et al.,                                 Case No.19-cv-00892-HSG
                                                           Plaintiffs,
                                  14
                                                    v.
                                  15

                                  16     DONALD J. TRUMP, et al.,
                                                           Defendants.
                                  17

                                  18
                                  19          The Court hereby DIRECTS Defendants to submit a statement of no more than ten (10)

                                  20   pages by 5:00 p.m. PDT on May 15, 2019, providing the Court with updated information

                                  21   concerning the status of funds proposed to be used for border barrier construction under the

                                  22   various disputed statutes. Defendants' statement must cover the following topics:

                                  23          (1)        To the extent any information about the status and/or use of funds contained in

                                  24                     Defendants' oppositions to the pending motions for preliminary injunction has

                                  25                     changed, updated information;

                                  26          (2)        The total amount of funds that DOD has made, and intends to make available in the

                                  27                     next six months, to DHS in response to any DHS request this fiscal year for DOD

                                  28                     assistance under Section 284;
                                         Case
                                         Case 1:19-cv-00408-TNM
                                              4:19-cv-00872-HSG Document
                                                                Document 26-1
                                                                         141 Filed
                                                                              Filed 05/13/19
                                                                                    05/16/19 Page
                                                                                             Page 22 of
                                                                                                     of 22




                                   1         (3)    Of the total amount of funds identified in (2), how much is attributable to funds

                                   2                transferred (or to be transferred) into the counter-narcotics support line of the Drug

                                   3                Interdiction and Counter-Drug Activities, Defense, account under Section 8005;

                                   4         (4)    The amount of unobligated funds that were in the counter-narcotics support line of

                                   5                the Drug Interdiction and Counter-Drug Activities, Defense, account before any

                                   6                Section 8005 reprogramming;

                                   7         (5)    The outcome of the requested "detailed assessment of whether and how specific

                                   8                military construction projects could support the use of the armed forces in

                                   9                addressing the national emergency at the southern border," which Defendants have

                                  10                represented was due by May 10, 2019, see Case No. 19-cv-00872, Dkt. No. 89-10

                                  11                ("Rapuano Decl.") ¶ 14; and

                                  12         (6)    The outcome of the request for various personnel "to identify, by May 10, 2019,
Northern District of California
 United States District Court




                                  13                existing military construction projects of sufficient value to provide up to $3.6

                                  14                billion of funding for [the Acting Secretary of Defense's] consideration," id. ¶ 15.

                                  15         IT IS SO ORDERED.

                                  16   Dated: 05/13/2019

                                  17

                                  18
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  19                                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
         Case
          Case1:19-cv-00408-TNM
               4:19-cv-00872-HSG Document
                                  Document26-2
                                           151 Filed
                                               Filed 05/16/19
                                                     05/15/19 Page
                                                              Page 11 of
                                                                      of 21
                                                                         6



     JAMES M. BURNHAM
 1   Deputy Assistant Attorney General
 2   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4   ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
     LESLIE COOPER VIGEN
 7   RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
     1100 L Street, NW
10   Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants

13                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                     OAKLAND DIVISION
15
16                                                                     No. 4:19-cv-00872-HSG
      STATE OF CALIFORNIA, et al.,
17                                                                     DEFENDANTS’ RESPONSE TO
                            Plaintiffs,                                THE COURT’S MAY 13, 2019
18
                                                                       ORDER
19             v.

      DONALD J. TRUMP, et al.,                                         Hearing Date: May 17, 2019
20                                                                     Time: 10:00 a.m.
21                          Defendants.                                Place: Oakland Courthouse
                                                                              Courtroom 2, 4th Floor
22
23
24
25
26
27
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
         Case
          Case1:19-cv-00408-TNM
               4:19-cv-00872-HSG Document
                                  Document26-2
                                           151 Filed
                                               Filed 05/16/19
                                                     05/15/19 Page
                                                              Page 22 of
                                                                      of 21
                                                                         6




 1           Defendants hereby submit the following response to the questions posed in the Court’s May
 2   13, 2019 Order regarding status of funds used for border barrier construction under the disputed
 3   statutes in this case.
 4           1.       Updated Information About the Status and/or Use of Funds
 5                    A.       Treasury Forfeiture Fund (TFF)
 6           As explained in Defendants’ opposition brief in the States’ case, TFF funds are being made
 7   available to U.S. Customs and Border Protection (CBP) in two tranches. See Defs’ Opp. at 9 (No.
 8   4:19-cv-00872, ECF No. 89). The first tranche of $242 million was made available to CBP for
 9   obligation on March 14, 2019. Id. CBP will be obligating the first $242 million through an Interagency
10   Agreement with the U.S. Army Corps of Engineers. See Third Declaration of Loren Flossman ¶ 4
11   (May 14, 2019) (attached as Exhibit 1). CBP will retain a small portion of the $242 million for program
12   support on the TFF funded projects. Id. The Interagency Agreement will likely be in place by June
13   2019. The second tranche of $359 million is expected to be made available for obligation at a later
14   date upon Treasury’s receipt of additional anticipated forfeitures. See Defs’ Opp. at 9.
15           CBP plans to use TFF funds exclusively for projects in the Rio Grande Valley Sector. See
16   Third Flossman Decl. ¶ 5. CBP may use some TFF funds for planning related to barrier construction
17   projects in other sectors, but no decisions have been made to use TFF funds for that purpose. Id.
18                    B.       10 U.S.C. § 284 & § 8005 of the DoD Appropriations Act
19           On May 13, 2019, Defendants submitted the Second Declaration of Kenneth Rapuano that
20   provides updated information about the Department of Defense’s (DoD) use of 10 U.S.C. § 284 & §
21   8005 of the DoD Appropriations Act for Fiscal Year 2019. Mr. Rapuano’s declaration updates the
22   status of the project identified as Yuma Sector Project 2 and states that the U.S. Army Corps of
23   Engineers has decided not to fund or construct this project under § 284 or § 8005 See Second Rapuano
24   Decl. ¶ 4. Additionally, Mr. Rapuano’s second declaration explains that, on May 9, 2019, the Acting
25   Secretary of Defense authorized the funding of four additional CBP-requested projects using § 284.

26   Id. ¶ 6. One project is located in California (El Centro Project 1), and three projects are located in

27   Arizona (Tucson Sector Projects 1, 2, and 3). Id.; see also First Rapuano Decl., Ex. A (describing project

28   locations). To fund these four projects, the Acting Secretary of Defense decided to use DoD’s general



     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  1
         Case
          Case1:19-cv-00408-TNM
               4:19-cv-00872-HSG Document
                                  Document26-2
                                           151 Filed
                                               Filed 05/16/19
                                                     05/15/19 Page
                                                              Page 33 of
                                                                      of 21
                                                                         6




 1   transfer authority under § 8005 of the DoD Appropriations Act, 2019 (Pub. L. 115-235), and § 1001
 2   of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (NDAA) (Pub. L.
 3   115-232), as well as DoD’s special transfer authority under § 9002 of the DoD Appropriations Act
 4   and § 1512 of the NDAA, to transfer $1.5 billion between DoD appropriations. See Second Rapuano
 5   Decl. ¶ 7. Specifically, the Acting Secretary of Defense determined that the four projects will be
 6   funded through a transfer of $1.5 billion to the counter-narcotics support line of the Drug Interdiction
 7   and Counter-Drug Activities, Defense, account. See id. On May 9, 2019, the DoD Comptroller
 8   initiated the reprogramming to transfer these funds. See Third Declaration of Kenneth Rapuano ¶ 4
 9   (May 15, 2019) (attached as Exhibit 2).1 On May 15, 2019, the Acting Secretary of Homeland Security
10   exercised his authority under § 102(c)(1) of the Illegal Immigration Reform and Immigrant
11   Responsibility Act of 1996, as Amended, to issue waivers for the four projects. See Determinations
12   Pursuant to Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
13   as Amended, 84 Fed. Reg. 21798-21801 (May 15, 2019). The U.S. Army Corps of Engineers expects
14   to award contracts for the four projects by May 16, 2019, and construction will begin no earlier than
15   45 days after the award of the contracts. See Second Rapuano Decl. ¶¶ 10-11.
16           Mr. Rapuano’s declaration also stated that a contract is expected to be awarded by May 16,
17   2019, for the project identified as Yuma Sector Project 1. See Second Rapuano Decl. ¶ 10. A contract
18   had previously been awarded for this project on April 9, 2019, see First Rapuano Decl. ¶ 8, but in
19   response to a bid protest filed with the Government Accountability Office (GAO), see
20   www.gao.gov/docket/B-417499.1, the U.S. Army Corps of Engineers took corrective action to
21   remedy the alleged procurement mistake and terminated the contract on May 4, 2019. The U.S. Army
22   Corps of Engineers resolicited bids for the contract on May 5, 2019, and a new contract is expected
23   to be awarded by May 16, 2019. See Second Rapuano Decl. ¶ 10.
24           Additionally, the contract that the U.S. Army Corps of Engineers awarded to SLSCO Ltd. of
25   Galveston, Texas ($789 million) on April 9, 2019, see First Rapuano Decl. ¶ 8, to perform work in

26   support of El Paso Sector Project 1 is currently the subject of bid protest litigation in the United States

27
             1
28           Mr. Rapuano’s second declaration stated that the reprogramming actions were initiated on
     May 10, but the reprogramming actions actually occurred on May 9. See Third Rapuano Decl. ¶ 4.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  2
            Case
             Case1:19-cv-00408-TNM
                  4:19-cv-00872-HSG Document
                                     Document26-2
                                              151 Filed
                                                  Filed 05/16/19
                                                        05/15/19 Page
                                                                 Page 44 of
                                                                         of 21
                                                                            6




 1   Court of Federal Claims. See Fisher Sand & Gravel v. United States, No. 19-615C (Fed. Cl.). The court
 2   is scheduled to hold a sealed hearing on May 16, 2019, to address the merits of the plaintiff’s challenge
 3   to the agency’s decision to override an automatic stay of contract performance. See id. (ECF Nos. 24,
 4   34).
 5                    C.       10 U.S.C. § 2808
 6            On May 6, 2019, the Chairman of the Joints Chiefs of Staff submitted an assessment to the
 7   Acting Secretary of Defense addressing whether and how military construction projects could
 8   support the use of the armed forces in addressing the national emergency at the southern border.
 9   See Third Rapuano Decl. ¶ 5. This internal assessment provides the Acting Secretary of Defense
10   with information and recommendations about specific border barrier construction projects
11   identified by the Department of Homeland Security. Id. The Chairman’s assessment analyzes
12   various factors and is intended to inform the Acting Secretary’s determination whether specific
13   barrier construction projects are necessary to support the use of the armed forces and which specific
14   projects to undertake. Id. The Acting Secretary of Defense has taken no action on the assessment
15   and has not yet decided to undertake or authorize any barrier construction projects under § 2808.
16   Id.
17            Also on May 6, 2019, the Under Secretary of Defense (Comptroller)/Chief Financial Officer
18   identified existing unawarded military construction projects of sufficient value to provide up to $3.6
19   billion of funding for potential border barrier construction pursuant to § 2808. Id. ¶ 6. The
20   Comptroller reviewed the pool of current unawarded military construction projects with award dates
21   after September 30, 2019. Id. As directed by the Acting Secretary of Defense, the Comptroller
22   excluded from consideration military housing, barracks, or dormitory projects, as well as military
23   construction projects that already have been awarded. Id. The Acting Secretary of Defense has
24   taken no action on this information and has not yet decided to undertake or authorize any barrier
25   construction projects § § 2808. Id.

26            The Acting Secretary of Defense is not expected to make a decision regarding any projects

27   under § 2808 prior to May 22, 2019. Id. ¶ 7. Once a decision is made, the Government will inform

28   the Court.



     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  3
         Case
          Case1:19-cv-00408-TNM
               4:19-cv-00872-HSG Document
                                  Document26-2
                                           151 Filed
                                               Filed 05/16/19
                                                     05/15/19 Page
                                                              Page 55 of
                                                                      of 21
                                                                         6




 1
 2             2.      DoD Funding For Support to DHS Under 10 U.S.C. § 284(b)(7)
 3             To date, the Acting Secretary of Defense has authorized $2.5 billion in border barrier
 4   construction support under 10 U.S.C. § 284(b)(7). Id. ¶ 3. The Acting Secretary of Defense does
 5   not intend, and is not currently planning, to provide additional border barrier construction support
 6   to DHS under § 284(b)(7) during the next six months. Id.
 7             Of this $2.5 billion total, $1,818,465,000 is attributable to transfers of funds to the counter-
 8   narcotics support line of the Drug Interdiction and Counter-Drug Activities, Defense, account
 9   pursuant to § 8005 of the DoD Appropriations Act and § 1001 of the NDAA. $1 billion was
10   transferred on March 25, 2018, see First Rapuano Decl. ¶ 5, Ex. C & D, and $818,464,000 was
11   transferred on May 9, 2019, see Second Rapuano Decl. ¶ 7, Ex. B; Third Rapuano Decl. ¶ 4, Ex. A.2
12   The remaining $681,535,000 was transferred to the counter narcotics support line on May 9, 2019
13   pursuant to DoD’s special transfer authority under § 9002 of the DoD Appropriations Act and
14   § 1512 of the NDAA. See Third Rapuano Decl. ¶ 4, Ex. A. Section 9002 of the DoD
15   Appropriations Act incorporates the requirements of § 8005 by reference and § 1512 of NDAA
16   incorporates the requirements of § 1001 by reference.
17             At the time of the initial transfer of funds on March 25, 2019, the counter-narcotics support
18   line appropriation had a total of $238,306,000 in unobligated funds. See First Rapuano Decl. ¶ 5, Ex.
19   D at 2.
20
21
     DATE: May 15, 2019                                           Respectfully submitted,
22
                                                                  JAMES M. BURNHAM
23                                                                Deputy Assistant Attorney General

24                                                                JOHN G. GRIFFITHS
                                                                  Director, Federal Programs Branch
25
                                                                  ANTHONY J. COPPOLINO
26                                                                Deputy Director, Federal Programs Branch
27             2
              Exhibit A is an updated and signed version of the transfer notice that was provided to
28   Congress on May 10, 2019. See Third Rapuano Decl. It replaces Exhibit C to the Second Rapuano
     Declaration. Id.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  4
         Case
          Case1:19-cv-00408-TNM
               4:19-cv-00872-HSG Document
                                  Document26-2
                                           151 Filed
                                               Filed 05/16/19
                                                     05/15/19 Page
                                                              Page 66 of
                                                                      of 21
                                                                         6




 1
                                                                  /s/ Andrew I. Warden
 2                                                                ANDREW I. WARDEN
                                                                  Senior Trial Counsel (IN Bar No. 23840-49)
 3
                                                                  RACHAEL L. WESTMORELAND
 4                                                                KATHRYN C. DAVIS
                                                                  MICHAEL J. GERARDI
 5
                                                                  LESLIE COOPER VIGEN
 6                                                                Trial Attorneys
                                                                  U.S. Department of Justice
 7                                                                Civil Division, Federal Programs Branch
                                                                  1100 L Street, NW
 8
                                                                  Washington, D.C. 20530
 9                                                                Tel.: (202) 616-5084
                                                                  Fax: (202) 616-8470
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  5
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-1 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page71ofof21
                                                                  3




                   EXHIBIT 1
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-1 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page82ofof21
                                                                  3
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-1 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page93ofof21
                                                                  3
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page10
                                                            1 of 21
                                                                 12




                    EXHIBIT 2
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page11
                                                            2 of 21
                                                                 12
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page12
                                                            3 of 21
                                                                 12
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page13
                                                            4 of 21
                                                                 12




                 EXHIBIT A
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page14
                                                            5 of 21
                                                                 12
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page15
                                                            6 of 21
                                                                 12
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page16
                                                            7 of 21
                                                                 12
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page17
                                                            8 of 21
                                                                 12
Case 1:19-cv-00408-TNM
     4:19-cv-00872-HSG Document 26-2
                                151-2 Filed
                                       Filed05/16/19
                                             05/15/19 Page
                                                       Page18
                                                            9 of 21
                                                                 12
Case
Case4:19-cv-00872-HSG
     1:19-cv-00408-TNM Document
                       Document151-2
                                26-2 Filed
                                     Filed05/16/19
                                           05/15/19 Page
                                                    Page19
                                                         10of
                                                           of21
                                                              12
Case
Case4:19-cv-00872-HSG
     1:19-cv-00408-TNM Document
                       Document151-2
                                26-2 Filed
                                     Filed05/16/19
                                           05/15/19 Page
                                                    Page20
                                                         11of
                                                           of21
                                                              12
Case
Case4:19-cv-00872-HSG
     1:19-cv-00408-TNM Document
                       Document151-2
                                26-2 Filed
                                     Filed05/16/19
                                           05/15/19 Page
                                                    Page21
                                                         12of
                                                           of21
                                                              12
